J-S10042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                      v.

DANTE LAMA BURTON

                            Appellant              No. 3688 EDA 2015


    Appeal from the Judgment of Sentence dated September 15, 2005
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-1100571-2004

BEFORE: BENDER, P.J.E., DUBOW, J., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                               FILED JULY 26, 2017

        Appellant, Dante Lama Burton, appeals the judgment of sentence

entered September 15, 2005, after a jury convicted him of murder in the

first degree, carrying firearms without a license, and possessing an

instrument of crime.1 We affirm.

        In its opinion and order entered May 10, 2007, the trial court fully and

correctly set forth the relevant facts of this case:

        On August 28, 2004, just after midnight, [Appellant] was in the
        basement apartment of his girlfriend, Shawnise Stone, in the Mt.
        Airy section of Philadelphia. The decedent in this case, Kevin
        Davis, had a girlfriend, Luchania McCullough, who also lived in
        the basement apartment and was Ms. Stone's roommate and
        first cousin.


____________________________________________
1
    18 Pa.C.S. §§ 2502, 6106, and 907.
J-S10042-17


           The decedent knocked at the basement door from the
     backyard area that led into the basement apartment. At that
     time, Durrell Lloyd was in the apartment visiting Ms. McCullough.
     She thought that the decedent would be jealous, so she told Mr.
     Lloyd to leave the basement apartment by going upstairs and
     leaving out of the house by way of the first floor. Unfortunately,
     as he was entering the basement apartment, the decedent saw
     Mr. Lloyd going upstairs and began to question Ms. McCullough
     as to who had been there to see her.

           An argument ensued between the decedent and Ms.
     McCollough about the situation, and it soon escalated to
     eventually include Ms. Stone and her mother. In fact, when the
     decedent went upstairs to look for Mr. Lloyd; he was told by the
     mother that he had no business wandering around her house.
     The decedent then began to argue even more heatedly with
     [Appellant]’s girlfriend. As they continued to curse at each other,
     she ordered him out of her apartment and the house.

           The decedent walked out the back door of the basement
     apartment and into the backyard. [Appellant] followed him into
     the backyard, and made comments to the effect that he wanted
     to make sure that the decedent was “okay.” Both Ms.
     McCullough and another person who lived in the house, Monique
     Shenoster, testified that they watched [Appellant] walk behind
     the decedent as the two of them left the backyard and walked
     into a nearby alley. Ms. Shenoster was watching from a second
     floor window, and she testified that within seconds after they got
     out of her view she heard three or four gunshots. She then saw
     [Appellant] run out of the alley, and heard Ms. McCullough
     screaming in the backyard.

           Ms. McCullough told the jury that after Ms. Stone told the
     decedent to leave the house, she observed and heard
     [Appellant] tell him, “I will walk with you.” She said that
     [Appellant] proceeded to walk out behind the decedent and into
     the backyard. She testified that she went back to her room and
     could not see either man once they left the basement. However,
     she stated that she heard “about four” gunshots “maybe two
     minutes later.”

           Ms. McCullough ran outside with her cousin, and saw
     [Appellant] coming out of the alley. She testified that he “looked
     like he was putting something in his pants” as he walked out of

                                    -2-
J-S10042-17


       the alley towards the basement apartment. Once he was in the
       basement apartment, [Appellant] was doing something in the
       closet there and said, “Let me get the shells.” He then ran
       outside and was not present when the police and paramedics
       arrived at the house.

              [Appellant] gave a detailed inculpatory statement to the
       homicide detectives on August 31, 2004. He had already given a
       statement in which he denied culpability on August 28th, but he
       returned to the homicide division with his family three days
       later. He had been calling Detective Aaron Booker to tell him
       that he was being threatened and did not feel safe. Detective
       Booker told him to come to the homicide division on the 31st,
       and that they would discuss the situation.

             When [Appellant] arrived at 2:55 a.m., Detective Booker
       was not there. He did not get to the homicide division until
       approximately 4:00 a.m. when he conversed with [Appellant]
       and his family about the threats and his fears. Detective Booker
       was emphatic in his trial testimony that [Appellant] was never
       under arrest prior to his making the inculpatory statement, and
       that he was free to leave at any time up to that point.

             Detective Booker left the homicide division at 4:20 a.m. to
       check out information that [Appellant] had just given him, but
       [Appellant] and his family stayed. He returned at 9:00 a.m., and
       eventually confronted [Appellant] with the fact that he did not
       believe the account that he had given him earlier that day.
       Sometime after 1:00 p.m. on the 31st, Detective Booker warned
       [Appellant] of his Miranda rights[2] and began to take a formal
       statement from him. [Appellant] had actually conversed with his
       family in person and on the phone just prior to his giving the
       inculpatory statement to Detective Booker.

              In his statement, [Appellant] admitted that he followed the
       decedent out of the basement apartment, but he insisted that
       his intent was to get him to calm down. He contended in the
       statement that the decedent began to become angry with him
       and started to curse at him. He continued in his statement by
       alleging that the decedent turned around and moved his hand
____________________________________________
2
    See Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -3-
J-S10042-17


       “towards his waist.” [Appellant] pulled out his gun and shot the
       decedent because he “was scared” that he was the one who was
       about to be shot. He said that he threw the gun into a river near
       the Philadelphia Zoo, and went home after the shooting to
       change his clothes. He was arrested at the homicide division
       shortly after completing and signing the inculpatory statement at
       3:00 p.m. on August 31, 2004.

Trial Ct. Op., 5/10/07, at 3-7.

       Prior to trial, Appellant filed a motion to suppress inculpatory

statements made by him after his arrest. Trial Ct. Op., 5/10/07, at 1. At

the suppression hearing, Trial Counsel argued that Appellant’s inculpatory

statements violated the “six-hour rule” and “that [Appellant] ‘was either not

fully given his Miranda warnings or did not understand his warnings.’” Id.

at 9 (quoting N.T., 7/25/05, at 3).3             During the suppression hearing,

Detective Booker “was emphatic in his testimony that neither he nor his

partner physically or psychologically abused the defendant nor threatened

him with any type of abuse.” Id. at 10-11. On July 26, 2005, the trial court

denied Appellant’s suppression motion. Id. at 1.

       The jury trial began on the next day.          During the trial, Appellant

argued that a mistrial should have been granted when the prosecutor made

the following remarks during closing arguments:
____________________________________________
3
   “The six hour rule require[d] that an arrestee be arraigned within six
hours of arrest in recognition of the inherently coercive nature of prolonged
custodial interrogation.” Commonwealth v. Bond, 652 A.2d 308, 312 (Pa.
1995). The six-hour rule had already been abolished by the Supreme Court
of Pennsylvania in Commonwealth v. Perez, 845 A.2d 779, 786-87 (Pa.
Mar. 24, 2004), prior to Appellant’s suppression hearing.



                                           -4-
J-S10042-17


      [THE COMMONWEALTH]: Do you think it was reasonable to
      believe that he had fear of being injured by Kevin Davis after his
      putting two bullets in back? I have to stand here and respond to
      all this. That’s my job. I don’t want you going home and
      thinking he didn’t respond to it. Maybe he agrees with it. There
      is less than nothing to support sending this young man home.
      Not guilty, but your reason of self defense is less than nothing.
      It’s an absolute joke that is actually claimed by the defense. . . .

Trial Ct. Op. at 11-12 (quoting notes of testimony). The court called counsel

to side bar after this statement, id. at 12, and in its opinion it explained that

it then took curative measures:

      In response to the prosecutor’s statement about the defendant
      possibly going “home,” this Court offered a curative instruction.

         However, what I need to make clear to you is that this
         case is going to be decided by you. And you have to
         concern yourself with the evidence, not with any
         implication of your verdict. Even if you do find him guilty.
         So it’s of no concern or not an issue that you need to be
         concerned with in looking at that evidence. Whether he
         goes home as, as was referred to, he’s going to go home
         every day until you say otherwise. Okay. Proceed.

      [T]he prosecutor speculated during his closing argument about
      how many guns the defendant might possess[:]
      ...

         [THE COMMONWEALTH]: There is no way for Detective
         Booker to know it’s a .32 revolver. There is only one way
         to know it because the defendant told him so. He wrote it
         down. And he said I think so. He wrote it down. Why
         isn’t he sure? Maybe he has 150 guns. He doesn’t know
         which revolver he used.

      The trial court again gave a “curative” instruction to the jury and
      addressed the issue as to whether the jury may have concluded
      that the number of guns that the defendant owned was an issue
      that was relevant to their decision about guilt in the instant
      case[:]


                                      -5-
J-S10042-17


         It is not evidence in this case that the defendant owns any
         other guns or possessed any other guns.           So totally
         disregard that when it comes up. Maybe he has 150 guns.
         This was closing argument and by the Commonwealth
         countering the argument that defense put on in reference
         to a .32 in the statement, a .32, I think was what was in
         the statement. But just to remind you this defendant is
         not on trial for any other firearms other than the .32 or a
         handgun, as I should call it, and not 150 guns. Nor is
         there any evidence in this case or presented to you that
         you would be considering to support any argument by
         anyone that he owns any other guns. It doesn’t exist. So
         disregard it. All right.

Trial Ct. Op., 5/10/07, at 12-13 (citations to notes of testimony omitted)

      The trial court recounted the subsequent procedural history as follows:

      The jury rendered its verdict as to [Appellant] on August 1,
      2005, and adjudged the defendant guilty of all charges. He was
      found guilty of murder in the first degree, in addition to guilty
      verdicts for firearms not to be carried without a license and
      possessing instruments of crime. The sentencing hearing for
      [Appellant] was deferred, and a pre-sentence investigation
      report and mental health evaluation were ordered.

      After a review of the facts of this case, [Appellant]’s prior record
      score, and his offense gravity score, [Appellant] was sentenced
      on September 15, 2005. He was formally sentenced to the
      mandatory term of life imprisonment for the first-degree murder
      conviction, a consecutive term of three and one half to seven
      and one half years’ imprisonment for firearms not to be carried
      without a license, and a concurrent term of two and one half to
      five years’ imprisonment for possessing instruments of crime.

      [Appellant]’s direct appeal to the Superior Court of Pennsylvania
      followed the judgment of sentence, and was timely filed on
      October 7, 2005. [The trial court] ordered [Appellant] to file a
      Pa.R.A.P. 1925(b) statement of matters complained of on appeal
      on February 23, 2006, and the filing deadline for the statement
      was set for March 8, 2006. [Appellant]’s counsel did not file the
      1925(b) statement until March 9, 2007. The Superior Court
      found “Appellant’s issue to be waived on appeal”, and affirmed
      the judgment of sentence on October 24, 2007. [Appellant]

                                     -6-
J-S10042-17


        appealed this decision to the Supreme Court of Pennsylvania,
        but the Petition for Allowance of Appeal was denied on May 14,
        2008.

        On August 10, 2008, [Appellant] filed a pro se PCRA[ 4] petition
        in an attempt to regain his direct appeal rights. PCRA counsel
        was appointed for him, and an amended petition was filed
        thereafter. On July 15, 2010, [Appellant]’s appeal rights were
        reinstated nunc pro tunc. A second notice of appeal to the
        Superior Court of Pennsylvania was filed with this Court on
        August 16, 2010.

Trial Ct. Op., 5/10/07, at 1-3.         In our decision on Appellant’s appeal, we

recounted:

        On September 10, 2010, the trial court directed appellant to file
        a concise statement of errors complained of on appeal within 21
        days pursuant to Rule 1925(b). On October 1, 2010, counsel
        filed a “PRELIMINARY 1925(B) STATEMENT AND PETITION FOR
        EXTENSION OF TIME TO FILE 1925(B) STATEMENT.” In this
        statement, [A]ppellant raised the following boilerplate issues:

              a. Sufficiency of the evidence[;]

              b. The verdict was against the weight of the
              evidence;

              c. Trial Court Error; and

              d. Prosecutorial Misconduct.

        The certified record does not indicate that the trial court granted
        appellant an extension.        However, on December 3, 2010,
        [A]ppellant filed an additional Rule 1925(b) statement raising
        the following issues: whether the trial court erred in denying his
        motion to suppress; whether the trial court erred in denying trial
        counsel’s motion for a mistrial regarding remarks made during
        closing argument; and, whether the trial court’s curative
        instruction relating to the prosecutor’s comments was flawed.
        The trial court filed a Rule 1925(a) opinion on January 19, 2011.
____________________________________________
4
    Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.


                                           -7-
J-S10042-17



Commonwealth v. Burton, No. 2363 EDA 2010, at 2-3 (Pa. Super. Oct.

31, 2012) (unpublished memorandum) (footnotes omitted) (citations to the

record omitted).

     On October 31, 2012, this Court held:

     We find the two claims presented in [A]ppellant’s brief
     concerning prosecutorial misconduct during closing argument are
     waived. Appellant failed to include these two specific issues in
     his initial Rule 1925(b) statement. Instead, he included the
     issues only in an untimely supplemental statement, filed without
     permission from the trial court. This was inadequate to preserve
     the claims. A trial court’s order to file a Rule 1925(b) statement
     within 21 days does not permit a defendant to file additional
     statements      whenever      he    thinks     up   new     issues.
     Commonwealth v. Jackson, 900 A.2d 936, 939 (Pa.Super.
     2006) (issues raised in untimely supplemental Rule 1925(b)
     statement filed without leave of court are waived). Instead, a
     defendant who, for good cause shown, discovers that additional
     time is required to supplement a Rule 1925(b) statement must
     file a separate petition seeking permission to supplement and
     obtain an order granting that request; otherwise, any issues
     raised in an untimely supplemental statement will not be
     preserved for appellate review. Commonwealth v. Woods,
     909 A.2d 372, 378 (Pa. Super. 2006), appeal denied, 591 Pa.
     714, 919 A.2d 957 (2007).

     Nor can we find that [A]ppellant’s request for an extension of
     time to file a Rule 1925(b) statement detailed good cause;
     counsel merely averred that she needed more time to review the
     record and to communicate with [A]ppellant. Such will not
     suffice to reserve additional time. The record demonstrates that
     the transcripts were available. In fact, the issue of prosecutorial
     misconduct had been presented in the original Rule 1925(b)
     statement for purposes of direct appeal and was addressed by
     the trial court in its original Rule 1925(a) opinion which current
     counsel attached to her amended PCRA petition.

     Finding that [A]ppellant failed to follow the proper procedure and
     failed to obtain court approval, we find that the claims raised in
     the supplemental statement are waived.

                                    -8-
J-S10042-17



Burton, No. 2363 EDA 2010, at 3-4 (footnote omitted) (citations to the

record omitted). However, we also concluded that the sentence imposed for

carrying a firearm without a license was illegal, and an illegal sentence can

never be waived.     Id. at 5-6.    We therefore vacated the illegal sentence,

amended the sentence for carrying a firearm without a license to conform to

the trial court’s intent to sentence Appellant to the mandatory minimum, and

affirmed the judgment of sentence in all other respects.

      On June 10, 2013, Appellant filed a new PCRA petition. On October 2,

2015, he filed an amended petition. On December 8, 2015, in agreement

with the Commonwealth, the trial court reinstated Appellant’s direct appeal

rights nunc pro tunc. On December 9, 2015, Appellant filed a timely notice

of appeal.

      Appellant now raises the following issues on appeal:

      A.     Did the [trial] court err in denying the motion to suppress?

      B.    Was Appellant denied a fair trial due to prosecutorial
      misconduct in his closing argument and did the [trial] court err
      in not granting a motion for a mistrial?

Appellant’s Brief at 6.

                                   Suppression

      Appellant first contends that the trial court “erred in not granting the

motion to suppress Appellant’s statement.” Appellant’s Brief at 21.

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record

                                      -9-
J-S10042-17


     and whether the legal conclusions drawn from those facts are
     correct.   Because the Commonwealth prevailed before the
     suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record
     as a whole. Where the suppression court’s factual findings are
     supported by the record, we are bound by these findings and
     may reverse only if the court’s legal conclusions are erroneous.
     The suppression court’s legal conclusions are not binding on an
     appellate court, whose duty it is to determine if the suppression
     court properly applied the law to the facts.           Thus, the
     conclusions of law of the courts below are subject to our plenary
     review.

     Moreover, appellate courts are limited to reviewing only the
     evidence presented at the suppression hearing when examining
     a ruling on a pre-trial motion to suppress.

Commonwealth v. Freeman, 150 A.3d 32, 34–35 (Pa. Super. 2016)

(citation omitted), appeal denied, No. 853 MAL 2016, 2017 WL 2081215

(Pa. May 15, 2017).

     Appellant declares that his “lengthy period of detention together with

his extremely apprehensive state made him a perfect candidate to have his

will overborne” when he gave his inculpatory statement on August 31, 2004.

Appellant’s Brief at 18, 23.   Appellant contends that “once [he] arrived at

the homicide unit he was not free to go.” Id. at 23. He thus concludes that,

“[b]ased on a totality of the circumstances, it is apparent that Appellant’s

statement was not voluntarily given and therefore the court below erred in

not granting the motion to suppress.” Id. at 24; see also id. at 22 (“The

voluntariness of a statement is to be determined by a totality of the

circumstances” (citing Commonwealth v. Nestor, 709 A.2d 879 (Pa.


                                    - 10 -
J-S10042-17


1998); Commonwealth v. DiStefano, 782 A.2d 574 (Pa. Super. 2001),

appeal denied, 806 A.2d 858 (Pa. 2002)).

      The trial court explains that it denied Appellant’s motion to suppress,

because:

      There is simply no doubt about the propriety of the trial court’s
      findings of facts and conclusions of law since there was no
      evidence of any kind that the statement was coerced, that the
      defendant was subjected to interrogation without counsel, or
      that “he was either not fully given his Miranda warnings or did
      not understand his warnings.”

Trial Ct. Op., 5/10/07, at 9 (quoting N.T., 7/25/05, at 3).

      The factors to be considered when evaluating the voluntariness of a

confession include:

      the accused’s age; his level of education and intelligence; the
      extent of his previous experience with police; the repeated and
      prolonged nature of the questioning; the length of detention
      prior to the confession; whether he was advised of his
      constitutional rights; whether he was injured, ill, drugged, or
      intoxicated when he confessed; whether he was deprived of
      food, sleep, or medical attention; and whether he was physically
      abused or threatened with abuse.

Commonwealth v. Perez, 845 A.2d 779, 785 (Pa. 2004).                      Here,

Appellant’s questioning was neither repeated nor prolonged.        Detective

Booker questioned Appellant for approximately 20 minutes – between the

detective’s arrival at the homicide division at 4:00 A.M. until he left to

corroborate Appellant’s information at 4:20 A.M. Trial Ct. Op., 5/10/07, at

6.   Other delay was due to Appellant having to wait for the detective to




                                    - 11 -
J-S10042-17


arrive at or to return to the homicide division; Appellant was not being

questioned during this time. Id.

      Additionally, there was no “length of detention prior to the confession.”

Perez, 845 A.2d at 785.      Appellant argues that “once [he] arrived at the

homicide unit he was not free to go,” Appellant’s Brief at 23, but he offers no

evidence to support that argument. See id. He does not state that, at the

time of his statement, he subjectively believed that he was not free to leave.

See id. Appellant had contacted the police about making a statement, not

vice versa, and his family members were present with him or available by

telephone during the entire time he was at the homicide division before he

gave his final statement.      Furthermore, Appellant “was advised of his

constitutional rights” before giving his statement. Trial Ct. Op., 5/10/07, at

6.

      Thus, as Appellant’s questioning was neither repeated nor prolonged,

he was not detained prior to his confession, he was advised of his

constitutional rights, and he was not injured, ill, drugged, intoxicated,

hungry, sleep-deprived, in need of medical attention, physically abused, nor

threatened with abuse, we conclude that the trial court correctly found that

Appellant’s confession was voluntary. See Perez, 845 A.2d at 785. Hence,

we hold that the trial court correctly denied Appellant’s suppression motion,

and, therefore, that Appellant’s first issue raised on appeal is meritless.




                                     - 12 -
J-S10042-17


                        Prosecutorial Misconduct

     Next, Appellant argues that the trial court “erred in denying trial

counsel’s motion for mistrial and Appellant was denied a fair trial by the

misconduct of the prosecutor in his closing.”      Appellant’s Brief at 24

(unnecessary capitalization omitted). Appellant points out —

     Pennsylvania courts have held that a new trial is warranted
     where the prosecutor expresses his or her personal belief either
     by direct statement or indirect figure of speech either as to the
     guilt or innocence of the defendant or the veracity of the
     witnesses and where the prosecutor engages in conduct
     designed to arouse or inflame the passions of the jury to act out
     of sympathy for the victim.

Id. at 19, 23 (citing Commonwealth v. Bricker, 487 A.2d 346 (Pa. 1985)

(plurality); Commonwealth v. Van Cliff, 397 A.2d 1173 (Pa.), cert.

denied, 441 U.S. 964 (1979); Commonwealth v. Raffensberger, 435

A.2d 864 (Pa. Super. 1981); Commonwealth v. Pfaff, 335 A.2d 751 (Pa.

Super. 1975), judgment rev’d, 384 A.2d 1179 (Pa. 1978)).

     Analysis of Appellant’s argument requires that the prosecutor’s

remarks be viewed in context. As we recently stated, “in order to evaluate

whether the comments were improper, we do not look at the comments in a

vacuum; rather we must look at them in the context in which they were

made.”   Commonwealth v. Proctor, 156 A.3d 261, 271-72 (Pa. Super.

2017).   Our Supreme Court has observed that a “prosecutor’s closing

remarks” may be “a fair response to defense counsel’s closing argument.”

Commonwealth v. Carson, 913 A.2d 220, 239 (Pa. 2006), cert. denied,


                                   - 13 -
J-S10042-17


552 U.S. 954 (2007). Only a review of the closing arguments as a whole

can enable an assessment of the propriety of a prosecutor’s closing to

determine whether they were a fair response or an improper effort to

inflame.

       Unfortunately, we are unable to make that assessment here.            The

notes of testimony do not appear in the certified record. Indeed, we lack not

just the notes for the closing arguments on July 29, 2005, but those for the

entire jury trial.5 Counsel failed to provide us with these critical materials by

including them in the record, and our own efforts to locate the notes of

testimony have been unsuccessful.6             We therefore are unable to provide

relief on this issue.

       In Commonwealth v. Bongiorno, 905 A.2d 998 (Pa. Super. 2006)

(en banc), appeal denied, 917 A.2d 844 (Pa. 2007), we explained:

            Our law is unequivocal that the responsibility rests upon
       the appellant to ensure that the record certified on appeal is
       complete in the sense that it contains all of the materials
       necessary for the reviewing court to perform its duty.
       Commonwealth        v.  Kleinicke,    895    A.2d   562,   575
       (Pa.Super.2006) (en banc). In Commonwealth v. Preston,
       2006 PA Super 170, ¶ 7, 904 A.2d 1 (en banc), we explained
       that to facilitate an appellant’s ability to comply with this
____________________________________________
5
 The only notes of testimony in the certified record are for the suppression
hearing on July 25 and 26, 2005, and the sentencing hearing on September
15, 2005.
6
  Although, as we discuss in the text, the responsibility to provide us with a
complete certified record lies with counsel, we endeavored unsuccessfully to
obtain the missing transcripts by contacting the trial court and counsel for
both parties.


                                          - 14 -
J-S10042-17


     requirement, our Supreme Court adopted             the   following
     procedural rule effective June 1, 2004:

       The clerk of the lower court shall, at the time of the
       transmittal of the record to the appellate court, mail a copy
       of the list of record documents to all counsel of record, or
       if unrepresented by counsel, to the parties at the address
       they have provided to the clerk. The clerk shall note on
       the docket the giving of such notice.

     Pa.R.A.P. 1931(d).

           As the explanatory comment to Rule 1931 indicates, if
     counsel (or a party) discovers that anything material has been
     omitted from the certified record, the omission can be corrected
     pursuant to the provisions of Rule of Appellate Procedure 1926.
     Under Rule 1926, an appellate court may direct that an omission
     or misstatement shall be corrected through the filing of a
     supplemental certified record. However, this does not alter the
     fact that the ultimate responsibility of ensuring that the
     transmitted record is complete rests squarely upon the appellant
     and not upon the appellate courts. Preston, 2006 PA Super
     170, at ¶ 7.

            An appellant should not be denied appellate review if the
     failure to transmit the entire record was caused by an
     “extraordinary      breakdown     in    the   judicial   process.”
     Commonwealth v. Williams, 552 Pa. 451, 715 A.2d 1101,
     1106 (1998). However, if the appellant caused a delay or other
     problems in transmitting the certified record, then he or she is
     not entitled to relief and the judgment of the court below should
     be affirmed. Id. See Commonwealth v. Barge, 560 Pa. 179,
     743 A.2d 429, 429–30 (1999) (directing that if documents are
     missing from the certified record because of a default by court
     personnel, an appellant is entitled to have his claims resolved on
     the merits, but if the absence of the evidence is attributable to
     the appellant’s failure to comply with the relevant procedural
     rules, the claims will be deemed to have been waived).

           Nevertheless, the existence of Rule 1931(d) does not
     supplant the legal mandate that places responsibility on the
     appellant to ensure that a complete record reaches the appellate
     court. The purpose of Rule 1931(d) is to assist appellants by
     providing notice as to what was transmitted so that remedial

                                   - 15 -
J-S10042-17


       action can be taken if necessary. Rule 1931(d) does not absolve
       the appellant from the duty to see that this Court receives all
       documentation necessary to substantively address the claims
       raised on appeal. We caution the bench and bar that if the clerk
       of court fails to satisfy the requirements of Rule 1931(d) by
       providing a list of record documents, it behooves the appellant to
       investigate the matter.       The failure of counsel or of an
       unrepresented appellant to make inquiry does not constitute an
       “extraordinary breakdown in the processes of the court.”
       Whether a default with regard to the contents of the certified
       record warrants a finding of waiver is a question that must be
       evaluated under the particular facts and circumstances of a
       specific appeal.

905 A.2d at 1000-01 (emphasis in original); see also Commonwealth v.

Gonzalez, 109 A.3d 711, 725 (Pa. Super.), appeal denied, 125 A.3d 1198

(Pa. 2015).

       The trial court’s opinion suggests that the remarks about which

Appellant complains were indeed made during closing arguments and that

the trial court then dealt with them appropriately.7 In analyzing Appellant’s

claim regarding the prosecutor’s closing, the trial court stated:

             It is well settled that a prosecutor is not permitted to
       express a personal belief regarding the defendant's guilt or
       innocence or the veracity of the defendant or the credibility of
____________________________________________
7
  The excerpts from the closing quoted by the trial court suggest that the
Commonwealth did not broadly characterize Appellant as a liar, see
Commonwealth v. Judy, 978 A.2d 1015, 1023-24 (Pa. Super. 2009), and
that the Commonwealth’s allusions to “sending” Appellant “home,” its use of
the word “joke” to describe Appellant’s defense, and its reference to
Appellant hypothetically having a hyperbolic number of handguns were
merely permissible oratorical flourishes, presented with force and vigor.
See Commonwealth v. Koehler, 737 A.2d 225, 240-41 (Pa. 1999), cert.
denied, 531 U.S. 829 (2000); Commonwealth v. Chester, 587 A.2d
1367, 1378 (Pa.), cert. denied, 502 U.S. 849 (1991), and, 502 U.S. 959
(1991).


                                          - 16 -
J-S10042-17


      his witnesses. However, the appellate courts have also
      recognized that “not every intemperate or uncalled for remark
      by the prosecutor requires a new trial.” It should be noted that
      the general rule is that a prosecutor’s remarks must be
      evaluated in the context in which they occurred and that they do
      not constitute reversible error when they are elicited by the
      nature of the defense mounted and where the evidence supports
      the inference that the defendant or his witness has misled the
      jury.

            Finally, the Supreme Court of Pennsylvania has held that
      an “appellate court must consider whether the prosecutor made
      a deliberate attempt to destroy the objectivity of the factfinder
      or merely summarized the evidence presented at trial with the
      oratorical flair permitted during argument.[”] It should be clear
      in the instant case that the prosecutor’s remarks here were
      directed at relevant issues in the case and were within the
      bounds of appropriate responses to or reasonable interpretations
      of the evidence presented.

            Moreover, even if one were able to conclude that the
      prosecutor's remarks were improper, the trial court’s curative
      instructions in both instances were requested by the defendant
      and clearly directed the jury to disregard them while
      emphasizing the principles that protect a defendant’s rights. It
      has long been held that a strong curative instruction is sufficient
      to remediate any potential prejudice. Moreover, it has always
      been the law that juries are presumed to follow the instructions
      given to them by the trial court. Under these circumstances,
      there is no reason to believe that the prosecutor’s remarks were
      a factor in the jury’s determination of guilt in a case where the
      incriminating evidence against the defendant was both
      overwhelming and uncontradicted.

Trial Court Op. at 13-15 (citations omitted).

      The trial court’s opinion accurately states the law.      But without a

transcript, we are unable to review the trial court’s analysis or conclusions.

Under the particular facts and circumstances of this appeal, in which

Appellant breached his duty to ensure that the certified record is complete


                                    - 17 -
J-S10042-17


for purposes of appellate review by including the notes of testimony, we

conclude that Appellant’s claim is otherwise unreviewable, as the record

does not contain all of the materials necessary for us to perform our duty as

a reviewing court. See Gonzalez, 109 A.3d at 725; Bongiorno, 905 A.2d

at 1000-01. Appellant therefore is not entitled to relief on this issue.

      Because Appellant’s first issue is meritless and his second issue is

unreviewable, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2017




                                     - 18 -